Citation Nr: 9923791	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-29 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1. Entitlement to service connection for a fungal rash of the 
hands and feet, claimed as secondary to Agent Orange 
exposure.  

2. Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from January 1970 to 
November 1971.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a February 1997 rating decision, 
in which the RO denied the veteran's claims of entitlement to 
service connection for a fungal rash of the hands and feet, 
claimed as secondary to Agent Orange exposure, and a back 
disorder.  The veteran filed an NOD in May 1997, and an SOC 
was issued by the RO in June 1997.  Subsequently, the RO 
issued a supplemental statement of the case in July 1997.  
The veteran filed a substantive appeal in September 1997.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been acquired by the RO.  

2.  The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  

3.  The first documented post-service treatment for a fungal-
related rash was in May 1988.  

4.  On VA examination in November 1996, the veteran was 
diagnosed with a chronic fungal infection of the feet; as 
well as a scaly, dry pruritic rash on his hands consistent 
with chronic fungal infection versus atopic dermatitis.

5.  The veteran's assertion that his fungal rash had its 
onset in service, due to Agent Orange exposure, is not 
supported by any medical evidence.  

6.  A radiographic study of the veteran's back during his 
induction medical examination in November 1969, revealed a 
transitional L-5 with pseudoarthrosis on the right, which was 
noted to be of no clinical significance.  

7.  The veteran complained of back pain during his basic 
military training in February 1970.  

8.  A separation medical examination in November 1971, 
reflected no complaints or findings of back pain or a back 
disorder.  

9.  The first documented post-service medical treatment for 
the veteran's back occurred in November 1995.  

10.  On VA examination in November 1996, the veteran was 
diagnosed with mechanical low back pain, and an associated 
radiographic study revealed thoracolumbar and lumbosacral 
transitionalized vertebrae, with a small osteophyte present.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for a fungal rash of the hands and feet, 
claimed as secondary to Agent Orange exposure.  38 U.S.C.A. 
§ 5107(a) (West1991).  

2.  The veteran has not submitted a well-grounded claim of 
service connection for a back disorder.  38 U.S.C.A. 
§ 5107(a) (West1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's service medical records reflects no 
findings or complaints for a fungal rash.  With respect to 
his back, the veteran complained of back pain during his 
induction medical examination in November 1969.  The veteran 
was noted to have undergone surgery to remove a pilonidal 
cyst from his back prior to his induction examination.  In 
addition, a notation in the Report of Medical Examination 
reflects that radiographic findings revealed a transitional 
L5 with pseudoarthrosis on the right, which was of no 
clinical significance.

In January 1970, during basic military training, the veteran 
sought treatment for a backache.  A treatment record noted 
that the veteran had had a pilonidal cyst removed in August 
1968, and that the veteran had a two-year history of low back 
pain with an increase in severity.  The veteran was also 
reported to have been in several auto accidents.  On clinical 
examination, the veteran was noted to be tender in the L5-S1 
area, with no spasm and good range of motion.  The examiner's 
impression was lumbosacral sprain.  The following month, in 
February 1970, the veteran sought treatment on a number of 
occasions for back pain.  Clinic impressions were that of 
muscle strain, and it was reported that there was no evidence 
that the veteran's pilonidal cyst excision was the cause of 
his back problems.  Thereafter, however, no other complaints 
of back pain were noted during the veteran's tour of active 
duty.  Subsequently, in November 1971, the veteran was 
medically examined for purposes of separating from service.  
No complaints or findings with respect to his back were 
noted, and the spine was normal upon clinical evaluation.  

In September 1996, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) to the 
RO, in which he filed, inter alia, claims of service 
connection for a fungal rash, contended to be secondary to 
Agent Orange exposure, and for a back disorder.

In October 1996, the RO received treatment records from 
Eugene Lepine, M.D., dated in September 1979.  These records 
noted findings on examination of telangiectasia, 
capillaritis, and perivasculitis of the left ankle.  That 
same month, the RO received treatment records from William 
Jackson, M.D., dated from February 1986 to March 1996.  In 
particular, these records noted findings and treatment for a 
fungal infection, rhus dermatitis, pigmented nevi, and hand 
dermatitis with fungal elements.  In addition, a treatment 
note, dated in May 1990, noted the removal of a fibrous 
histiocytoma from the back of the veteran's left leg.  The 
veteran was also noted to have been treated for back pain in 
November 1995.  In addition, the RO attempted to obtain 
records from William Gregory, M.D., a physician identified by 
the veteran as treating him beginning in 1979.  The RO was 
informed by Dr. Gregory's office that the veteran's treatment 
records were in storage, and there would be a charge for 
retrieving them.  The veteran was subsequently advised by the 
RO that Dr. Gregory did not respond to the records request, 
and the veteran was asked to obtain them.  The evidence does 
not show that these records were ever associated with the 
claims file.  

In November 1996, the veteran was medically examined for VA 
purposes.  He reported sustaining an injury to his back in 
basic training, and that he still suffered from back pain.  
The veteran denied any numbness, weakness or paresthesias, 
and noted that he had been seen by various doctors on and 
off, who had generally treated him with Flexeril for muscle 
spasms.  The veteran reported that he still experienced 
difficulty with sitting, bending, or prolonged activity.  
Following a clinical evaluation, the examiner's impression 
was mechanical low back pain.  An associated radiographic 
study revealed thoracolumbar and lumbosacral transitionalized 
vertebrae, with a small osteophyte present.  With respect to 
the veteran's fungal rash, the examiner noted chronically 
scaling lesions on the veteran's hands diffusely consistent 
with chronic fungal infection versus atopic dermatitis.  He 
was also noted to have scaly lesions around the edges of his 
feet consistent with chronic fungal infection.  The veteran 
reported that his rashes had waxed and waned since his return 
from Vietnam.  The examiner's impression was chronic fungal 
infection of the feet bilaterally and chronic scaly, dry 
pruritic rash on the hands consistent with chronic fungal 
infection versus atopic dermatitis.  

In July 1997, the RO received a progress note from Carolinas 
Medical Group - Shiland, dated that same month.  The progress 
note reported, "Today: discuss records, illness (fungus 
[and] cancerous leg cyst) related to Agent Orange."  The 
progress note was unsigned.  

In September 1997, the veteran submitted a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) to the RO, as well as 
duplicative medical evidence previously considered.  In 
addition, he also submitted a map of Vietnam, and an undated 
personal statement.  With respect to the map, the cities of 
Bien Hoa and Long Binh were highlighted, and the veteran 
reported that he had served in and around those cities for 
one year, and that herbicide agents had been used heavily in 
those areas.  In his statement, the veteran reported that in 
November 1970 he had reported to Vietnam, and after several 
months had begun to suffer from skin rashes on his wrist, and 
later on his hands and feet.  He additionally noted that 
since returning from Vietnam, the skin rashes had become 
chronic, and had spread to his lower legs.  With respect to 
his back, the veteran reported that he had been forced to 
attend basic training even though he had not completely 
healed from his pilonidal cyst surgery.  As a result, he 
noted had suffered from chronic back pain during basic 
training, and that the back pain had developed into a chronic 
problem.  


II.  Analysis

The Board's threshold question must be whether the veteran 
has presented well-grounded claims.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If he has 
not, the claims must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in his developing a fungal rash 
of the hands and feet, the Board observes that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

The Board notes that the veteran served with the U.S. Army 
during the Vietnam era, and was noted on his DD-214 to have 
received the Vietnam Campaign Medal and the Vietnam Service 
Medal.  While the veteran is currently diagnosed with a 
fungal rash of the hands and feet, that particular skin-type 
disorder is not one of the conditions for which service 
connection may be presumed under 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the veteran is not 
entitled to any presumption that his fungal rash of the hands 
and feet is etiologically related to exposure to herbicide 
agents used in Vietnam.  See McCartt v. West, 12 Vet.App. 
164, 168 (1999), wherein the Court stated that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not 
developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e)."

As previously indicated, however, the veteran could also 
prevail on his claim were he to submit competent evidence 
which traces causation of his claimed disability to Agent 
Orange or other herbicide exposure in service.  The veteran 
has contended that he served in areas of Vietnam that were 
sprayed with Agent Orange and suffered from chronic rashes to 
his hands and feet.  Service medical records are silent for 
complaints, treatment, or diagnosis of a fungal rash.  Post-
service, the veteran was first noted to suffer from a fungal-
derived rash on his hands in May 1988, some 17 years after 
separation from service.  On VA examination in November 1996, 
the veteran was diagnosed with a chronic fungal infection of 
the feet, as well as a scaly, dry pruritic rash on the hands 
consistent with chronic fungal infection versus atopic 
dermatitis.  However, the Board notes that none of this 
evidence reflects a medical opinion establishing that the 
veteran's fungal rash of his hands and feet was incurred in 
service as a result of Agent Orange exposure, or otherwise.  

In addition, the Board is cognizant of the unsigned July 1997 
Carolinas Medical Group - Shiland progress note on which it 
was stated: "Today: discuss records, illness (fungus [and] 
cancerous leg cyst) related to Agent Orange."  In reviewing 
the progress note, we are aware that the Court of Appeals for 
Veterans Claims has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185 
(1999).  In this instance, there is no indication whether the 
individual making the progress note notation is actually 
stating an opinion as to the nexus between the veteran's 
fungal rash and Agent Orange, or whether the individual is 
merely reporting the veteran's contentions as to the origin 
of his fungal rash.  Furthermore, even if we assume the 
statement is an opinion from a medical doctor with respect to 
the etiology of the veteran's fungal rash, there is no 
clinical basis for the medical opinion stated, and as such, 
the progress note has no probative value.  

Therefore, based on the lack of medical findings linking the 
veteran's fungal rash to his service in Vietnam, the Board 
concludes that the veteran has failed to satisfy the 
threshold requirement for presenting a well-grounded claim as 
set forth by the Court in Caluza, above. 

With respect to the issue concerning a back disorder, 
following a review of the evidence, we find the veteran has 
not submitted a well-grounded claim of service connection for 
a back disorder.  In reaching this conclusion, we note that 
the veteran's service medical records reflect treatment for 
back pain during his basic military training in January and 
February 1970.  However, the records reflect no further 
complaints or treatment for back pain during the remaining 
active duty period, and at separation, no complaints or 
findings as to back pain or a back disorder were noted.  The 
first documented post-service treatment for back pain 
occurred in November 1995, some 25 years after the veteran 
separated from service.  Furthermore, there is no medical 
opinion of record that relates the veteran's current 
complaints of back pain to the back pain he experienced in 
service. 

Given the apparent acute and transitory nature of the 
veteran's treatment in service for back pain, the first 
documented post-service treatment for back pain 25 years 
after service, as well as the lack of medical opinion 
evidence reflecting that the veteran's current complaints of 
back pain are related to his active service, the veteran has 
not satisfied the threshold requirement for a well-grounded 
claim as set forth by the Court in Caluza, above.  See 
Clyburn v. West, 12 Vet.App. 296, 301 (1999), holding that 
continued complaints of knee pain after service do not 
suffice to establish a medical nexus, where the issue at hand 
is of etiology, and requires medical opinion evidence.  
Although the veteran is competent to testify to the pain he 
has experienced since service, he is not competent to testify 
to the medical causation or etiology of his current 
conditions.  

While we do not doubt the sincerity of the veteran's 
contention that he suffers from a fungal rash and a back 
disorder, and both are related to service, our decision must 
be based upon competent medical testimony or documentation.  
In a claim of service connection, this generally means that 
competent medical evidence must establish that a current 
disability exists, and then link that disability to a period 
of active military service.  No competent medical evidence 
has been presented establishing that the veteran's fungal 
rash or back disorder is related to service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. 
Derwinski, Montgomery v. Brown, both supra. 

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998), citing Espiritu, supra.  
See also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); aff'd 
sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for 
well-grounded claims as set forth by the Court in Caluza, 
above; there has been no medical evidence presented showing 
that the veteran's fungal rash or back disorder is related to 
service.  Thus, the Board concludes that the veteran has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection for those disabilities 
as required by 38 U.S.C.A. § 5107(a).

The Board is cognizant that the veteran has contended that he 
was treated for his back disorder by Dr. Gregory beginning in 
1979.  However, the RO was unable to obtain those records 
from Dr. Gregory's office, and the veteran was notified of 
this development.  Since the veteran has not contended that 
Dr. Gregory was of the opinion that a back disorder suffered 
by the veteran, if any, was service-related, the Board 
believes there would be no useful purpose served by making 
additional attempts at trying to obtain these treatment 
records.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a fungal rash of the feet and hands, contended to 
be secondary to Agent Orange exposure, and for service 
connection for a back disorder, regardless of the fact that 
he currently is not shown to be suffering from disabilities 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability, and that such disability, "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claims of service 
connection for a fungal rash of the hands and feet, contended 
to be secondary to Agent Orange exposure, and service 
connection for a back disorder, must be denied.  See Epps v. 
Gober, supra.












ORDER

Entitlement to service connection for a fungal rash of the 
hands and feet, claimed as secondary to Agent Orange 
exposure, is denied.  

Entitlement to service connection for a back disorder is 
denied.  


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

